Charles Baker v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-029-CR

     CHARLES BAKER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court No. 4
Dallas County, Texas
Trial Court # F98-20343-K
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The court convicted Charles Baker in a bench trial of sexual assault.  See Tex. Pen. Code
Ann. § 22.011 (Vernon Supp. 2000).  The court assessed Baker’s punishment at five years’
imprisonment and a $400 fine, suspended imposition of sentence, and placed Baker on
community supervision for ten years.  Baker has filed a motion to withdraw his notice of
appeal.  In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss
the appeal if the appellant withdraws his or her notice of appeal.  The appellant and
his or her attorney must sign the written withdrawal and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Baker and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Baker’s appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray 
      (Justice Gray concurring in the result without written opinion)
Dismissed on appellant's motion
Opinion delivered and filed March 1, 2000
Do not publish